UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

were eee en eee eee areemeee x
GANG WU,

Plaintiff, ORDER

-Vi-
19 Civ. 2632 (JGK) (GWG)

LAN SHENG SZECHUAN FOOD INC., et al.,

Defendants. :
ee nearer eee ee ene ee 4

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

The defendants having failed to comply with the Court’s “Standing Order Applicable to
Settlement Conferences Before Judge Gorenstein” (paragraph 6, Docket # 47) by failing to bring

to the conference a simultaneous interpreter, the settlement conference is adjourned to March 24

 

2020, at 10:00 a.m,

 

SO ORDERED.

Dated: March 9, 2020
New York, New York Ww)

BRIEL W. GORENSTEIN
nited Stat istrate Judge

 

 
